Robinson, J.
— The plaintiff has filed in this court an abstract, which shows on its face that an appeal was duly taken by the serving of a notice thereof on the defendants and the clerk of the district court of Lyon county. The defendants have filed an additional abstract, which shows that no notice of appeal was ever served on the clerk, and a motion to dismiss the cftuse for want of such service. The additional abstract is not denied by plaintiff, and is corroborated by the transcript. “An appeal is taken by the service of a notice *239in writing on the adverse party, * * * and also upon the clerk of the court wherein' the proceedings were had, stating the appeal from the same. * * *” Code, sec. 3178. It appears that no appeal has been taken in this cause, and it is therefore
Dismissed.